Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 05/26/22 has been
considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted
no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney
Khachatur V. Papanyan (Reg. No. 71,685) on June 23, 2022.

1.	(Currently Amended) A computer-executed method comprising:
maintaining, on disk by a database management system, a first table that stores a plurality of columns that comprises one or more geometry-type columns;
wherein the database management system maintains metadata defining the plurality of columns;
wherein said metadata includes a definition of one or more virtual columns of said plurality of columns;
wherein the definition comprises one or more expressions that derive values for the one or more virtual columns from the one or more geometry-type columns;
creating a set of in-memory columns based on the one or more geometry-type columns at least by materializing results of computing the one or more expressions on the one or more geometry-type columns;
compiling, by the database management system, a query that includes a particular operator that operates on the one or more geometry-type columns;
wherein said compiling comprises rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions;
executing the rewritten query, wherein said executing the rewritten query comprises:
detecting the at least one expression in the rewritten query, 
based on said detecting the at least one expression in the rewritten query, performing one or more tasks, required by the particular operator, based on the set of in-memory columns, 
wherein said performing the one or more tasks based on the set of in-memory columns comprises identifying, based on information in the set of in-memory columns, a set of candidate geometry objects stored in the one or more geometry-type columns,
determining whether one or more geometry objects, of the set of candidate geometry objects, satisfy a requirement of the rewritten query, and
in response to determining that the one or more geometry objects satisfy the requirement of the rewritten query, generating a result data set based, at least in part, on the one or more geometry objects, and
returning [[a]]the result data set;
wherein the method is performed by one or more computing devices.

2.	(Currently Amended) The computer-executed method of Claim 1, wherein rewriting the query to generate [[a]]the rewritten query that includes the at least one expression of the one or more expressions is performed in response to determining that the first table is represented, in memory, at least in part by the set of in-memory columns.

5.	(Currently Amended) 
A computer-executed method comprising:
maintaining, on disk by a database management system, a first table that stores a plurality of columns that comprises one or more geometry-type columns;
wherein the one or more geometry-type columns include information defining a particular geometry;
wherein the database management system maintains metadata defining the plurality of columns;
wherein said metadata includes a definition of one or more virtual columns of said plurality of columns;
wherein the definition comprises one or more expressions that derive values for the one or more virtual columns from the one or more geometry-type columns;
wherein the one or more expressions derive a set of bounding box values from the information defining the particular geometry; 
wherein the set of bounding box values define a bounding box for the particular geometry;
creating a set of in-memory columns based on the one or more geometry-type columns at least by materializing results of computing the one or more expressions on the one or more geometry-type columns;
compiling, by the database management system, a query that includes a particular operator that operates on the one or more geometry-type columns;
wherein said compiling comprises rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions;
executing the rewritten query, wherein said executing the rewritten query comprises:
detecting the at least one expression in the rewritten query, 
based on said detecting the at least one expression in the rewritten query, performing one or more tasks, required by the particular operator, based on the set of in-memory columns, and
returning a result data set;
wherein the method is performed by one or more computing devices.

12.	(Cancelled).

14.	(Currently Amended) One or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors, cause:
maintaining, on disk by a database management system, a first table that stores a plurality of columns that comprises one or more geometry-type columns;
wherein the database management system maintains metadata defining the plurality of columns;
wherein said metadata includes a definition of one or more virtual columns of said plurality of columns;
wherein the definition comprises one or more expressions that derive values for the one or more virtual columns from the one or more geometry-type columns;
creating a set of in-memory columns based on the one or more geometry-type columns at least by materializing results of computing the one or more expressions on the one or more geometry-type columns;
compiling, by the database management system, a query that includes a particular operator that operates on the one or more geometry-type columns;
wherein said compiling comprises rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions;
executing the rewritten query, wherein said executing the rewritten query comprises:
detecting the at least one expression in the rewritten query, 
based on said detecting the at least one expression in the rewritten query, performing one or more tasks, required by the particular operator, based on the set of in-memory columns, 
wherein said performing the one or more tasks based on the set of in-memory columns comprises identifying, based on information in the set of in-memory columns, a set of candidate geometry objects stored in the one or more geometry-type columns,
determining whether one or more geometry objects, of the set of candidate geometry objects, satisfy a requirement of the rewritten query, and
in response to determining that the one or more geometry objects satisfy the requirement of the rewritten query, generating a result data set based, at least in part, on the one or more geometry objects, and
returning [[a]]the result data set.
15.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 14, wherein rewriting the query to generate [[a]]the rewritten query that includes the at least one expression of the one or more expressions is performed in response to determining that the first table is represented, in memory, at least in part by the set of in-memory columns.
18.	(Currently Amended) 
One or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors, cause:
maintaining, on disk by a database management system, a first table that stores a plurality of columns that comprises one or more geometry-type columns;
wherein the one or more geometry-type columns include information defining a particular geometry;
wherein the database management system maintains metadata defining the plurality of columns;
wherein said metadata includes a definition of one or more virtual columns of said plurality of columns;
wherein the definition comprises one or more expressions that derive values for the one or more virtual columns from the one or more geometry-type columns;
wherein the one or more expressions derive a set of bounding box values from the information defining the particular geometry; 
wherein the set of bounding box values define a bounding box for the particular geometry;
creating a set of in-memory columns based on the one or more geometry-type columns at least by materializing results of computing the one or more expressions on the one or more geometry-type columns;
compiling, by the database management system, a query that includes a particular operator that operates on the one or more geometry-type columns;
wherein said compiling comprises rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions;
executing the rewritten query, wherein said executing the rewritten query comprises:
detecting the at least one expression in the rewritten query, 
based on said detecting the at least one expression in the rewritten query, performing one or more tasks, required by the particular operator, based on the set of in-memory columns, and
returning a result data set.
25.	(Cancelled). 

Allowable Subject Matter
 	Claims 1-11, 13-24 and 26 are allowed. Claims 12 and 25 are cancelled.
 	Regarding claim 1, the following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “maintaining, on disk by a database management system, a first table that stores a plurality of columns that comprises one or more geometry-type columns; wherein the database management system maintains metadata defining the plurality of columns; wherein said metadata includes a definition of one or more virtual columns of said plurality of columns; wherein the definition comprises one or more expressions that derive values for the one or more virtual columns from the one or more geometry-type columns; creating a set of in-memory columns based on the one or more geometry-type columns at least by materializing results of  computing the one or more expressions  on the one or more geometry-type columns; compiling, by the database management system, a query that includes a particular operator that operates on the one or more geometry-type columns;
wherein said compiling comprises rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions; executing the rewritten query, wherein said executing the rewritten query comprises: detecting the at least one expression in the rewritten query, based on said detecting the at least one expression in the rewritten query, performing one or more tasks, required by the particular operator, based on the set of in-memory columns, wherein said performing the one or more tasks based on the set of in-memory columns comprises identifying, based on information in the set of in-memory columns, a set of candidate geometry objects stored in the one or more geometry-type columns, determining whether one or more geometry objects, of the set of candidate geometry objects, satisfy a requirement of the rewritten query, and
in response to determining that the one or more geometry objects satisfy the requirement of the rewritten query, generating a result data set based, at least in part, on the one or more geometry objects, and returning the result data set; wherein the method is performed by one or more computing devices”.
 	 	Regarding claim 5, the following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “maintaining, on disk by a database management system, a first table that stores a plurality of columns that comprises one or more geometry-type columns; wherein the one or more geometry-type columns include information defining a particular geometry; wherein the database management system maintains metadata defining the plurality of columns;
wherein said metadata includes a definition of one or more virtual columns of said plurality of columns; wherein the definition comprises one or more expressions that derive values for the one or more virtual columns from the one or more geometry-type columns; wherein the one or more expressions derive a set of bounding box values from the information defining the particular geometry;
wherein the set of bounding box values define a bounding box for the particular geometry; creating a set of in-memory columns based on the one or more geometry-type columns at least by materializing results of  computing the one or more expressions  on the one or more geometry-type columns; compiling, by the database management system, a query that includes a particular operator that operates on the one or more geometry-type columns; wherein said compiling comprises rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions; executing the rewritten query, wherein said executing the rewritten query comprises: detecting the at least one expression in the rewritten query, based on said detecting the at least one expression in the rewritten query, performing one or more tasks, required by the particular operator, based on the set of in-memory columns, and returning a result data set; wherein the method is performed by one or more computing devices”.
 	Regarding claim 14, the following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “maintaining, on disk by a database management system, a first table that stores a plurality of columns that comprises one or more geometry-type columns; wherein the database management system maintains metadata defining the plurality of columns; wherein said metadata includes a definition of one or more virtual columns of said plurality of columns; wherein the definition comprises one or more expressions that derive values for the one or more virtual columns from the one or more geometry-type columns; creating a set of in-memory columns based on the one or more geometry-type columns at least by materializing results of computing the one or more expressions on the one or more geometry-type columns; compiling, by the database management system, a query that includes a particular operator that operates on the one or more geometry-type columns; wherein said compiling comprises rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions; executing the rewritten query, wherein said executing the rewritten query comprises: detecting the at least one expression in the rewritten query, based on said detecting the at least one expression in the rewritten query, performing one or more tasks, required by the particular operator, based on the set of in-memory columns, wherein said performing the one or more tasks based on the set of in-memory columns comprises identifying, based on information in the set of in-memory columns, a set of candidate geometry objects stored in the one or more geometry-type columns, determining whether one or more geometry objects, of the set of candidate geometry objects, satisfy a requirement of the rewritten query, and
in response to determining that the one or more geometry objects satisfy the requirement of the rewritten query, generating a result data set based, at least in part, on the one or more geometry objects, and returning the result data set”.
 	Regarding claim 18, the following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “maintaining, on disk by a database management system, a first table that stores a plurality of columns that comprises one or more geometry-type columns; wherein the one or more geometry-type columns include information defining a particular geometry; wherein the database management system maintains metadata defining the plurality of columns;
wherein said metadata includes a definition of one or more virtual columns of said plurality of columns; wherein the definition comprises one or more expressions that derive values for the one or more virtual columns from the one or more geometry-type columns; wherein the one or more expressions derive a set of bounding box values from the information defining the particular geometry; wherein the set of bounding box values define a bounding box for the particular geometry; creating a set of in-memory columns based on the one or more geometry-type columns at least by materializing results of computing the one or more expressions  on the one or more geometry-type columns; compiling, by the database management system, a query that includes a particular operator that operates on the one or more geometry-type columns; wherein said compiling comprises rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions; executing the rewritten query, wherein said executing the rewritten query comprises: detecting the at least one expression in the rewritten query, based on said detecting the at least one expression in the rewritten query, performing one or more tasks, required by the particular operator, based on the set of in-memory columns, and returning a result data set”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.
 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163